Citation Nr: 0616099	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  06-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely notice of disagreement was received in 
response to a rating decision of April 27, 1948.

2.  Whether there was clear and unmistakable error in the 
April 27, 1948 rating decision which denied service 
connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from February 1941 to March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision (titled 
as a "Statement of the Case") by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter stems from an October 2004 communication from the 
veteran's representative asking for appellate consideration 
of a claim filed on April 1, 1947.  This claim resulted in an 
April 1948 rating decision which denied service connection 
for pulmonary tuberculosis.  The veteran was notified of that 
decision in a letter dated in May 1948.  The veteran's 
representative specifically identified a letter from the 
veteran and received by VA in September 1948, in which the 
veteran referred to his denial of disability compensation, 
and wrote "I do believe that appellate consideration is 
justifiable," and requested reconsideration based on 
additional evidence he was submitting.  VA responded by 
issuing a rating decision continuing the denial in October 
1948, notifying the veteran in a letter that same date.  
There was no further correspondence from the veteran 
referring to tuberculosis until May 1950 when he submitted a 
letter seeking reconsideration of his claim for service 
connection for tuberculosis.  

In the October 2004 letter, the veteran's representative 
argues that the September 1948 letter from the veteran was a 
notice of disagreement with the April 1948 rating decision, 
requiring that a statement of the case be issued.  With this 
communication, the representative submitted a lengthy undated 
medical opinion relating to the veteran's heart condition, as 
well as copies of documents from 1947 and 1948.  The RO 
issued a development letter on the claim for service 
connection for a "chest condition."  In January 2005, the 
veteran's representative responded with a letter indicating 
that there was no additional evidence to be submitted in 
support of the claim for service connection for a "heart 
condition."

In February 2005, the RO issued a rating decision granting 
service connection for ischemic heart disease and 
hypertension, and denied the claim for service connection for 
pulmonary tuberculosis because the evidence submitted was not 
new and material to reopen the claim, previously denied in 
April and again in October 1948.  The RO added that the 
evidence did not show that a notice of disagreement had been 
received to the April 1948 rating decision, and this became 
final one year following notification in May 1949.

In February 2005, the veteran's representative submitted a 
letter stating that this letter constituted a notice of 
disagreement with the February 2005 rating decision, adding 
that it failed to address the issues raised in the October 
2004 letter with regard to the veteran's request for 
reconsideration in 1948 and requested a statement of the 
case.  

The RO responded with a letter asking which issues the 
veteran wished to appeal.  In March 2005, the veteran's 
representative noted the confusion, and reiterated the demand 
for a statement of the case, arguing in detail why the letter 
to VA dated September 6, 1948 should be considered a valid 
notice of disagreement.  

In April 2005, the RO again responded with a letter referring 
to the veteran's disagreement with the February 2005 rating 
decision and asked whether he would like to elect appeal by a 
Decision Review Officer (DRO) review or the traditional 
appeal method.  In May 2005, the veteran's representative, 
understandably frustrated, again referred to the need for a 
statement of the case to address the veteran's request for 
reconsideration in 1948, and waived DRO review, stating that 
the veteran "needs to get his claim before an agency that 
will read it and respond to the issues raised."

Following two more requests by the veteran's representative 
for issuance of a statement of the case, the RO responded in 
March 2006 with a decision which appeared to adequately 
address the contentions raised initially in the October 2004 
correspondence, specifically: (1) Whether a timely notice of 
disagreement was received in response to a rating decision of 
April 27, 1948; and (2) Whether there was clear and 
unmistakable error in the April 27, 1948 rating decision 
which denied service connection for pulmonary tuberculosis.  
Although the RO issued the decision as a statement of the 
case, this was the initial rating decision on these issues.  
In April 2006, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals.  

The Board may not "short cut" the appeal process and accept 
the March 2006 document as both a rating decision and a 
statement of the case on these issues.  The April 2006 VA 
Form 9, Appeal to Board of Veterans' Appeals, should 
therefore be considered a notice of disagreement with the 
March 2006 rating decision.  As such, in response, the RO is 
now required to send the veteran a statement of the case in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims ("the Court") has held that where 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Further, it does not appear that VA has complied with all 
duty to notify and assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As such, the RO should issue a complete 
VCAA compliance letter prior to issuing a statement of the 
case.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should issue a VCAA compliance 
letter on the issues on appeal, and the 
veteran should be given a reasonable time 
to respond.

2.  The RO should send the veteran a 
statement of the case as to the issues 
identified above.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



